PER CURIAM.
Granted. The district court may issue a warrant for seizure of property for forfeiture “on an affidavit under oath demonstrating that probable cause exists for its forfeiture....” La.R.S. 40:2606. The legislature has thereby imposed the same statutory requirements on warrants for seizure for'forfeiture that it has on warrants for search and seizure under La.C.Cr.P. art. 162. The district court erred in issuing the warrant of forfeiture on information available to the state but not reduced to affidavit form. See State v. Daniel, 373 So.2d 149 (La.1979). The district court’s order of seizure issued on July 8, 1992, is therefore vacated.
MARCUS and KIMBALL, JJ., concur with reasons.
LEMMON, J., dissents and would deny the writ.
WATSON, J., not on panel.